DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 should be canceled since the limitations of claim 10 have been moved to the independent claim 1.  As a result of the amended claim language, claim 10 does not further limit claim 1 and merely is redundant.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 00/39398 to Sun in view of U.S. Patent Pub. No. 2009/0139677 to Hamers et al.

Sun teaches a sizing agent (Sun page 1 lines 20-21, claim 4), but is silent on explicitly teaching wherein the hydrophobic agent or sizing agent comprises an alkyl ketene dimer.  However, Hamers teaches the general knowledge of one of ordinary skill in the art that alkyl ketene dimer is an old and notoriously well-known sizing agent (Hamers paragraph [0031], claim 1).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Sun with the teachings of Hamers at the time of the invention for water repellent properties for a long shelf life and/or for use with consumable liquid containers as taught by Hamers (Hamers paragraph [0007], [0010]).  The modification is merely the simple substitution of one known sizing agent for another to obtain predictable results and/or the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claims 2 and 6, Sun as modified teaches the cellulose is a cellulosic feedstock selected from the group consisting of newsprint, cellulose pulp, lignin-cellulose-hemicellulose, and a mixture thereof (Sun cellulose pulp page 6 line 13, example 1 wood pulp).
Regarding Claim 8, Sun as modified teaches wherein the cellulose is activated using sodium bicarbonate, sodium carbonate, ammonium hydroxide, sodium hydroxide, or a tertiary amine (Sun page 6 lines 18-22 sodium hydroxide).
Regarding Claim 13, Sun as modified teaches which is in the form of a roll, sheet, film, powder or granule (Sun page 1 line 10, line 20; page 7 last line “sheet”).

Regarding Claim 9, Sun as modified teaches wherein the hydrophobic agent or sizing agent further comprises alkenyl succinic anhydride, epichlorohydrin, or a combination thereof (Hamers paragraph [0004], [0037]).
Regarding Claim 11, Sun as modified teaches wherein the hydrophobic agent or sizing agent is a blend of alkyl ketene dimer and aluminum sulfate (Hamers claim 1).
Regarding Claims 19 and 20, Sun as modified teaches within the claimed ranges of the hydrophobic agent or sizing agent is a blend of 0.5% to 20 % alkyl ketene dimer and 2% to 4% aluminum sulfate; the hydrophobic agent or sizing agent is a blend of about 15% alkyl ketene dimer and about 3% aluminum sulfate. (Hamers claim 1, and/or admitted prior art of known combination and concentration of the claimed range Fennosize KD 266 MB TM from Kemira applicant’s specification paragraphs [015], [014], [013], [050])
Sun as modified by Hamers teaches values within the claimed range, but is silent on explicitly teachings the exact range.  However, it would have been obvious to one of ordinary skill in the art to further modify the teachings as a mere engineering design choice to optimize conditions and properties derived through routine tests and experimentation.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  Applicant does not provide criticality for the claimed ranges in the specification and teaches in the specification that the values can be varied.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 00/39398 to Sun in view of U.S. Patent Pub. No. 2009/0139677 to Hamers et al as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2018/0346813 to Backfolk et al.

Regarding Claim 5, Sun as modified teaches further comprises an herbicide, a pesticide, a fertilizer for plants, or a nutrient for plants (Backfolk paragraph [0051]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 00/39398 to Sun in view of U.S. Patent Pub. No. 2009/0139677 to Hamers et al as applied to claim 1 above, and further in view of PCT WO2018/038670 to Aydin et al.
Regarding Claim 12, Sun as modified is silent on explicitly teaching comprising isosorbide. However, Aydin teaches the general knowledge of the application of isosorbide (Aydin abstract).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Sun with the teachings of Aydin at the time of the invention for improved hydrophobicity and plasticizing properties taught by Aydin. The modification is merely the application of a known technique to a known device ready for improvement to yield predicable results.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference combination 
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



28 March 2022